Journal Entries (1822-36): Journal 3: (1) Time for filing answer extended, continued *p. 297. Journal 4: (2) Motion for hearing MS p. 20; (3) motion to dismiss bill MS p. 65; (4) demurrer and plea set for argument MS p. 72; (5) solicitor’s name stricken MS p. 104; (6) leave given to file cost bond and bill of revivor, etc. MS p. 106; (7) continued MS p. 121; (8) motion for argument MS p. 181; (9) continued MS p. 215; (10) argument on plea and demurrer opened MS p. 280; (11) argument continued MS p. 281; (12) argument closed, case submitted MS p. 282; (13) plea overruled, leave given to amend bill MS p. 315; (14) motion to expunge demurrer MS p. 330; (15) motion to expunge demurrer and plea MS p. 333; (16) motion to expunge argued and submitted MS p. 365; (17) motion to expunge overruled, leave given to plead further MS p. 380; (18) motion for reference to master MS p. 440; (19) referred MS p. 472; (20) referred MS p. 485; (21) rule of reference enlarged MS p. 517. Journal 3: (22) Motion for reference overruled, rule of reference enlarged, rule to produce books and papers, MS p. 9; (23) continued under rule of reference MS p. 30; (24) continued under rule of reference MS p. 48; (25) motion for reference MS p. 72; (26) dismissed as to Robert Abbott MS p. hi.
Papers in File: (i) Amended bill of complaint; (2) answer; (3) exhibits referred to in answer; (4) motion for reference; (5) discontinuance by Robert Abbott.
Chancery Case 28 of 1822.